Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when 
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the response to the restriction requirement, filed on 12/21/2021.  
Claims 1-9 are withdrawn and claims 10-28 are pending and presented for examination.
The drawings filed on 03/31/2020, the abstract filed on 01/05/2020, the claims filed on 12/21/2021 have been entered.
This action has been made NON-FINAL.
Priority
Applicant’s claim for the benefit of a provisional application filed on 01/05/2019.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings fail to show how to execute the method steps and system claims written within claims 10-28.  The only claim that corresponds to the originally filed drawings is claim 25 (examined as claim number 28).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
Claims 11-22 and 24-28 are objected to because of the following informalities:  
Claims 11-22 and 24-28 should recite “The method of…” instead of “A method of …”.
On page 17 of the claims filed on 12/21/2021, the Applicant presents Claim 25 (NEW), in which, is already presented on page 16.  The examiner assumes the Applicant made an error and claim 25 on page 17 should be claim 28.
Claims 18 and 19 fails to contain a period at the end of the claim.
Appropriate correction is required.
Objection to the Abstract
The abstract of the disclosure is objected to because the first line of the abstract recites “This patent amends Application 62788817”, which is recommended to be removed from the abstract.  Correction is required.  See MPEP § 608.01(b).
Specification
The substitute specification filed 12/21/2021; 10/12/2021, 03/31/2020, 03/17/2020 and 01/05/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The Applicant has failed to provide the three requirements for a substitute specification, which is provided below: 
1) A marked-up copy of the entire substitute specification (i.e. underlined for additional wording and strikethrough to remove wording); 
2) a clean copy (i.e. without markings), of the entire substitute specification, to be submitted in addition to the marked-up copy; 
AND 3) a signed statement that the substitute specification includes no new matter.
For the purpose of examination, the examiner plans to examine the specification filed on 03/17/2020.  The examiner requests for the Applicant to file a proper substitute specification consistent with the content that was filed on 03/17/2020.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following claims contain New Matter and is absolutely not supported by the originally filed specification:	
Claims 10 recites “an identifier for a class of data”, “unique key” and “producer”.
Claim 11 recites “reporting said action response”.
Claim 12 recites “the contract”, “an action contact” and “characteristics”.
Claim 13 recites “action contract”.
Claim 14 recites “sequence number” and “producer”.
Claim 15 recites “a public encryption key”, “producer”, “internet mac address”, “internet protocol address”, and “an encrypted value”.
Claim 16 recites “the sequence number”.
Claim 17 recites “producer”.
Claim 18 recites “the sequence number is identical to the second sequence number”.
Claim 19 recites “the sequence number”.
Claim 20 recites “tuple is skipped” and “a custom type”.
Claim 21 recites “data element value is absent”.
Claim 22 recites “an optimization parameter” and “a batch”.
Claim 23 recites “action producer”.
Claim 24 recites “a list of active tasks” and “precedence algorithm”.
Claim 25 recites “disseminate information”.
Claim 25 recites “timeout”.
Claim 26 recites “events”, “consumer”, “producer”, “precedence”, “precedence algorithm”, and “removed the work entry”.
Claim 27 recites “delimiter”, “JSON object”, and “XML object”.  
Claim 28 recites “missing data” and “consumer”.
The dependent claims are rejected for depending upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 15-17, 19, 20, 22, 23-25 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 recites a “method” claim and lacks functional steps.  The claim recites as if it is written as a “system” claim.  Therefore, this claim is rendered as indefinite.
Claims 15-17, 19, 20, 22, 23-25 and 27-28 recites a “method” claim and lacks functional steps.  The claim recites as if it is written as a “system” claim.  Therefore, this claim is rendered as indefinite.
Claim 16 recites “the assigned sequence”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  In order to advance prosecution, the examiner suggest deleting the term “the”.
Claim 22 recites “the optimal number”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  In order to advance prosecution, the examiner suggest deleting the term “the”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-23, 25 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morkel, US Patent No.:10,866,865.
Claim 10:
Morkel discloses a data processing system (See Morkel Abstract) comprising: 
a database topic comprising an identifier (See Morkel Figure 2 & Column 13, Lines 10-25) for a class of data (“persistent relational databases that may natively support multi-item transactions.” See Morkel Column 8, Lines 55-65); 
a database data element (See Morkel Column 8, Lines 55-65) comprising the topic and a value (“values V1 and V2” See Morkel Column 8, Lines 55-65 & Column 9, Lines 55-67); 
a database comprising the database data element (See Morkel Column 8, Lines 55-65 & Column 9, Lines 55-67); 
an action document topic comprising an identifier for a class of action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document);
(See Morkel Column 8, Lines 55-65 & Column 9, Lines 55-67) comprising the action document topic and a value (“values V1 and V2” See Morkel Column 8, Lines 55-65 & Column 9, Lines 55-67); 
an action type comprising an identifier for a class of action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); 
a unique key (“a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key).” See Morkel Column 18, Lines 60-67) comprising database topic and a value (“values V1 and V2” See Morkel Column 8, Lines 55-65 & Column 9, Lines 55-67); 
an action identifier of a specific action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); 
an action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document) comprising the action document data element, the action identifier and the action type (“type of entries” See Morkel Column 27, Lines 60-67); 
an action document producer comprising a system that produces the action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); 
(“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); 
a processing error (“an indication of a transaction rejection such as an error message” See Morkel Column 24, Lines 60-65); 
a write error (“an expiration of a timeout (e.g., for a maximum time expected to be taken for processing any given journal entry) may indicate the progress-blocking error condition” See Morkel Column 24, Lines 60-65 & Column 39, Lines 10-20) that occurs when data is written to the said database (“persistent relational databases that may natively support multi-item transactions.” See Morkel Column 8, Lines 55-65); 
a program thread (“thread of execution” See Morkel Column 28, lines 15-35); 
an action response comprising: said action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document), said action tuple (“query predicate transformation rules 2927 indicate that a read query predicate is to be normalized into tuples in a particular format (with each tuple represented by an attribute name, followed by a colon, followed by the attribute's value), that each tuple is then to be provided as input to a particular hash function H1 (e.g., a SipHash function, or any other appropriate hash function), with the output of the hash function for each tuple to be included in the read set descriptor.” See Morkel Column 43, Lines 55-65), said processing error (“an expiration of a timeout (e.g., for a maximum time expected to be taken for processing any given journal entry) may indicate the progress-blocking error condition” See Morkel Column 24, Lines 60-65 & Column 39, Lines 10-20), said write error (“an indication of a transaction rejection such as an error message” See Morkel Column 24, Lines 60-65).
Claim 11:
Morkel discloses acquiring the action document data element (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document), reading the database domain data element, modifying the action document data element, handling the processing error (“an expiration of a timeout (e.g., for a maximum time expected to be taken for processing any given journal entry) may indicate the progress-blocking error condition” See Morkel Column 24, Lines 60-65 & Column 39, Lines 10-20), writing the action document data element to the database (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document), handling the write error, reporting said action response (“an indication of a transaction rejection such as an error message” See Morkel Column 24, Lines 60-65).
Claim 12:
Morkel discloses an action type (“type of entries” See Morkel Column 27, Lines 60-67) identifying a class of action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); a database domain identifier; a domain processing instruction; a data element topic; a data element processing instruction; a data element characteristic; (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document) comprising the action type, the domain identifier, the domain processing instruction, the data element characteristic (“type of entries” See Morkel Column 27, Lines 60-67).
Claim 13:
Morkel discloses wherein the action contract is interpreted by said program instruction resulting in a modification to the action document data element (“Journal 2310 comprises a plurality of entries of various types, including data modification entries, schema modification entries and redaction entries.” See Morkel Column 36, Lines 30-45).
Claim 14:
Morkel discloses a sequence number identifying said action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document) in order of creation; a number identifying the action document producer (“a sequence number corresponding to the most-recently-applied commit at a data store from which data was read when preparing the transaction” See Morkel Column 6, Lines 18-42).
Claim 15:
Morkel discloses wherein the number identifying the action document producer (“a sequence number corresponding to the most-recently-applied commit at a data store from which data was read when preparing the transaction” See Morkel Column 6, Lines 18-42) further comprising any of: a public encryption key identifying the producer; an internet mac address identifying the producer; an internet protocol address identifying the producer; an encrypted value identifying the producer (“a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key).” See Morkel Column 18, Lines 60-67).
Claim 16:
Morkel discloses wherein the sequence number (“a sequence number corresponding to the most-recently-applied commit at a data store from which data was read when preparing the transaction” See Morkel Column 6, Lines 18-42) further comprises any of: a real number representing the assigned sequence of said action document (See Morkel Column 6, Lines 18-42); a timestamp (See Morkel Column 20, Lines 20-25).
Claim 17:
Morkel discloses a second action producer; a second action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document) produced by the second action producer; a second action document identifier contained in said second action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); a second sequence number (“a sequence number corresponding to the most-recently-applied commit at a data store from which data was read when preparing the transaction” See Morkel Column 6, Lines 18-42) contained in said second action document identifier; a (See Morkel Column 6, Lines 18-42).
Claim 18:
Morkel discloses wherein the sequence number is identical to the second sequence number and the number and second number are used to determine the order of the action document and the second action document (“a sequence number corresponding to the most-recently-applied commit at a data store from which data was read when preparing the transaction” See Morkel Column 6, Lines 18-42).
Claim 19:
Morkel discloses wherein the response identified by the sequence number comprising: a data element (“a sequence number corresponding to the most-recently-applied commit at a data store from which data was read when preparing the transaction” See Morkel Column 6, Lines 18-42).
Claim 20:
Morkel discloses wherein the program thread (“thread of execution” See Morkel Column 28, lines 15-35) handles errors (“an expiration of a timeout (e.g., for a maximum time expected to be taken for processing any given journal entry) may indicate the progress-blocking error condition” See Morkel Column 24, Lines 60-65 & Column 39, Lines 10-20) specified in the action contract domain processing instructions and said action contract data element processing instructions defined as the following error types (“an expiration of a timeout (e.g., for a maximum time expected to be taken for processing any given journal entry) may indicate the progress-blocking error condition” See Morkel Column 24, Lines 60-65 & Column 39, Lines 10-20): an ignore type wherein no error handling is done (See Morkel Column 24, Lines 60-65 & Column 39, Lines 10-20); a previous type wherein the error assumes several said database tuples are in a list (“query predicate transformation rules 2927 indicate that a read query predicate is to be normalized into tuples in a particular format (with each tuple represented by an attribute name, followed by a colon, followed by the attribute's value), that each tuple is then to be provided as input to a particular hash function H1 (e.g., a SipHash function, or any other appropriate hash function), with the output of the hash function for each tuple to be included in the read set descriptor.” See Morkel Column 43, Lines 55-65) and the current database element is given the last successfully processed said database tuple in the list or the current said database tuple if none of the tuples proceeding this one have changed said database tuple value  (“a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key).” See Morkel Column 18, Lines 60-67); a rollback type wherein the error is discovered after processing one or more other said action document tuples (See Morkel Column 43, Lines 55-65) and processing is rolled back to the said tuple before the current said tuple, processing of the errored (See Morkel Column 24, Lines 60-65 & Column 39, Lines 10-20) said tuple is skipped and the said tuple after the current said tuple is processed  (“a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key).” See Morkel Column 18, Lines 60-67); a custom type wherein said domain processing instructions or said data element processing instructions contain a pointer to instructions that handle error processing for this tuple (See Morkel Column 43, Lines 55-65); a custom type wherein said data element processing instructions contain a pointer to instructions that handle error processing for said data element (“an expiration of a timeout (e.g., for a maximum time expected to be taken for processing any given journal entry) may indicate the progress-blocking error condition” See Morkel Column 24, Lines 60-65 & Column 39, Lines 10-20).
Claim 21:
Morkel discloses wherein the action consumer uses the action data element to determine the processing to occur choosing from steps comprising; A read step wherein the action document data element uniquely identifies the database data element, the action processor performs a read of the database data element (“a journal manager may perform read-write conflict detection using an optimistic concurrency control protocol to determine whether a given transaction request is to be accepted for commit at a journal-based multi-data-store storage system” See Morkel Column 40, Lines 5-20); A write step wherein the action document data element does not uniquely identify the database data element, the action processor performs a write of the database data element(“a journal manager may perform read-write conflict detection using an optimistic concurrency control protocol to determine whether a given transaction request is to be accepted for commit at a journal-based multi-data-store storage system” See Morkel Column 40, Lines 5-20); A delete step wherein the action  (“the duplicates are remove” See Morkel Column 46, Lines 35-45).
Claim 22:
Morkel discloses a set of action document(s) (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); an optimization parameter; a method determining the optimal number of said action documents to processes in a batch based on an optimization parameter (See Morkel Column 39, Lines 45-50).
Claim 23:
Morkel discloses wherein actions are sent from an action producer to an action consumer across a computer network (See Morkel Figure 35, Item 9050) comprising: an action producer; a computer network (See Morkel Figure 35, Item 9050); an action consumer; an action dissemination error (“an indication of a transaction rejection such as an error message” See Morkel Column 24, Lines 60-65); an action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document) comprising: an action type (“type of entries” See Morkel Column 27, Lines 60-67), an action identifier, a data element; a processed said action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document) said action data element; an action response comprising: said action document, a modified said action document said action data (“Journal 2310 comprises a plurality of entries of various types, including data modification entries, schema modification entries and redaction entries.” See Morkel Column 36, Lines 30-45), said action error (“an indication of a transaction rejection such as an error message” See Morkel Column 24, Lines 60-65). 
Claim 25:
Morkel discloses wherein said action consumer and said second action consumer disseminate information to said secondary action consumer, and disseminate responses from said secondary action consumer to said action producer following a protocol (“a journal manager may perform read-write conflict detection using an optimistic concurrency control protocol to determine whether a given transaction request is to be accepted for commit at a journal-based multi-data-store storage system” See Morkel Column 40, Lines 5-20) comprising: an action document claim comprising an action document of type claim (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); an action document timeout comprising an action document of type timeout (“an expiration of a timeout (e.g., for a maximum time expected to be taken for processing any given journal entry) may indicate the progress-blocking error condition” See Morkel Column 39, Lines 10-20).
Claim 28:
Morkel discloses update said action consumer where said action consumer is missing data (“Journal 2310 comprises a plurality of entries of various types, including data modification entries, schema modification entries and redaction entries.” See Morkel Column 36, Lines 30-45) the method comprising: a data stream  (“a stream of transaction requests” See Morkel Figure 10 & Column 28, Lines 15-20) defined as a set of action documents sent over a network (See Morkel Figure 35, Item 9050); a permanent storage system accessed by said second action consumer (“data stores 1092” See Morkel Figure 10 & Column 28, Lines 15-50); a recording method wherein said second action consumer writes said data stream (“a stream of transaction requests” See Morkel Figure 10 & Column 28, Lines 15-20) to said permanent storage system (“data stores 1092” See Morkel Figure 10 & Column 28, Lines 15-50) in said action document identifier order (“analyzes the entries 1154 in order, identifying all the state changes or write operations that affect each of the data objects” See Morkel Column 28, Lines 60-67); a reading method wherein said second action consumer reads said data stream  (“a stream of transaction requests” See Morkel Figure 10 & Column 28, Lines 15-20) from said permanent storage system (“data stores 1092” See Morkel Figure 10 & Column 28, Lines 15-50) and writes the data stream back (“a stream of transaction requests” See Morkel Figure 10 & Column 28, Lines 15-20) over the network (See Morkel Figure 35, Item 9050); said action consumer reading said data stream  (“a stream of transaction requests” See Morkel Figure 10 & Column 28, Lines 15-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morkel, US Patent No.:10,866,865 in view of Porter, US Application No.:2008/0140629.
Claim 24:
Morkel failed to explicitly disclose an algorithm.  However, Porter teaches an algorithm (See Porter Figure 4 & Paragraphs 0312-0318).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morkel by the teachings of Porter to enable improved method and system of executing algorithms while managing complex records, thereby ensuring the integrity of the system data, more effectively (See Porter Abstract & Paragraphs 0312-0318).  In addition, both references are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Morkel and Porter discloses a second action consumer (“a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key).” See Morkel Column 18, Lines 60-67); an action consumer work list located exclusively accessed by said action consumer containing a list of active tasks (See Morkel Column 38, Lines 10-15); a second action consumer work list which is identical to but separate from said action consumer work list and where said second action consumer work list is the exclusive access of said second action consumer (“a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key).” See Morkel Column 18, Lines 60-67); a secondary action consumer having received an action document from said action consumer or said second action consumer; an action document identifier precedence algorithm (See Porter Abstract & Paragraphs 0312-0318).
Claim 26: 
The combination of Morkel and Porter discloses said action consumer receives said action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document) from said action producer; said second action consumer receives said action document from said action producer (“a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key).” See Morkel Column 18, Lines 60-67); said action consumer adds said action document to said action document work list (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); said second action consumer adds said action document to said second action document (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document) work list (“a list of entries, e.g., formatted in the same transaction language as is used for the journal entries” See Morkel Column 25, Lines 50-60); said second action consumer adds said action document to said action document work list; said action consumer sends out a said action document claim; said second action consumer sends out a said action document claim (“journal entries (e.g., committed transaction records)” See Morkel Column 18, Lines 50-67 wherein the records performs the same tasks as a document); said action consumer determines that said action consumer's said action document claim takes precedence based on said action document identifier precedence algorithm (See Porter Abstract & Paragraphs 0312-0318); said second action consumer determines that said action consumer's said action document claim takes precedence based on said action document identifier precedence algorithm (See Porter Abstract & Paragraphs 0312-0318); said action consumer records the time in said action consumer (“a list of entries, e.g., formatted in the same transaction language as is used for the journal entries” See Morkel Column 25, Lines 50-60); said second action consumer records the time in said action consumer work list (“a list of entries, e.g., formatted in the same transaction language as is used for the journal entries” See Morkel Column 25, Lines 50-60); said action consumer sends out said action document to secondary said action consumer (“a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key).” See Morkel Column 18, Lines 60-67) said action consumer removes the work entry (“the duplicates are remove” See Morkel Column 46, Lines 35-45) in said action consumer work list (“a list of entries, e.g., formatted in the same transaction language as is used for the journal entries” See Morkel Column 25, Lines 50-60); said second action consumer removes the work entry in said action consumer work list; said second action consumer registers that the timeout period has passed and said second action consumer sends out said action document timeout and said action document claim  (“an expiration of a timeout (e.g., for a maximum time expected to be taken for processing any given journal entry) may indicate the progress-blocking error condition” See Morkel Column 24, Lines 60-65 & Column 39, Lines 10-20); said second action consumer records the time in said action consumer work list (“a list of entries, e.g., formatted in the same transaction language as is used for the journal entries” See Morkel Column 25, Lines 50-60); said second action consumer sends out said action document to secondary said action consumer (“a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key).” See Morkel Column 18, Lines 60-67); said second action consumer removes the work entry (“the duplicates are remove” See Morkel Column 46, Lines 35-45) in said second action consumer work list (“a list of entries, e.g., formatted in the same transaction language as is used for the journal entries” See Morkel Column 25, Lines 50-60).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Morkel, US Patent No.:10,866,865 in view of Bensberg, US Patent No.:10,678,812.
Claim 27:
Morkel discloses where a said action document comprises: an ordered set of delimiter separated values (See Morkel Column 11, Lines 45-60) but failed to explicitly disclose a JSON object and an XML object.  However, Bensberg discloses a JSON object and an XML object (See Column 5, Lines 55-60).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morkel by the teachings of Bensberg to enable improved method and system of managing complex records more effectively through the use of objects (See Bensberg Summary of Invention Column 1, Lines 50-60).  In addition, both references are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOURBONNAIS (US 20200175034) discloses identifying a large statement, writing the rows that are changed by the large statement into a set of files outside a database management system recovery log, and writing log records for the set of files to the database management system recovery log, such that the log records provide ordering of row changes made by the large statement. The log records include a log sequence number corresponding to a first row changed and a format and encoding used for the row changes. The method further includes streaming, by the one or more processors of the computer system, the set of files out-of-band by a replication capture process to a target database management system. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 9, 2022